Per Curiam.
Point is made that the order before us is not appealable, hence this appeal should be dismissed.
(1) Tbe order appealed from practically denied all examination, hence under repeated decisions of this court is appeal-able.
(2) Notwithstanding much prolixity in tbe complaint tbe real gravamen of the action is an attempt to hold the defendants liable for tbe pastoral letter. This letter does not require tbe breach of any contract nor tbe withholding of any advertising patronage, but warns against tbe newspaper in question and forbids those who would continue good church members to keep it or read it. Tbe only result of their refusal is to lose their standing as members of tbe church. This *568was within the scope of church discipline, and if incidental pecuniary loss accrues to the plaintiff it is damnum absque injuria. By maintaining their church discipline and de■claring the paper improper to be read by church members they have violated no legal right of the plaintiff. It might be otherwise if they attempted to forbid social or business intercourse with the plaintiff in respect to trade or commerce or something which ordinarily could not affect the faith of the members. Recommending to the members what they should read under pain of expulsion from the church communion is within the jurisdiction of every pastor and prelate of every church which professes to leave such matters to the determination of its clergymen,
The order appealed from is affirmed.
ViNJE, J., dissents.